                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

ANTRAUN COE,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 16-3006-STA-cgc
                                                 )
UNITED STATES OF AMERICA, et al.,                )
                                                 )
       Defendants.                               )
                                                 )


  ORDER SETTING ASIDE ORDER TO SHOW CAUSE (ECF NO. 23) AND ORDER
             DISMISSING CERTAIN DEFENDANTS (ECF NO. 24),
                                AND
  REISSUING ORDER TO SHOW CAUSE WHY CERTAIN DEFENDANTS SHOULD
            NOT BE DISMISSED FOR FAILURE TO PROSECUTE,
                                AND
          ORDER DIRECTING CLERK TO UPDATE DOCKET SHEET


       Plaintiff Antraun Coe filed a pro se complaint for the alleged violation of his civil rights.

Plaintiff filed an amended complaint (ECF No. 13) under Bivens v. Six Unknown Fed. Narcotics

Agents, 403 U.S. 388 (1974), and, after reviewing it, the Court found that service of process

should issue for the following defendants: Director of Prisons Charles E. Samuels, Jr., Director

of Prisons Mark S. Inch, Warden Ms. FNU Stevens, Warden Ms. FNU Owens, Warden Myron

L. Batts, Food Service Administrator S. Crockett, Assistant Food Service Administrator FNU

Brooks, and the following Food Service Supervisors: FNU Bail, FNU Rice, FNU Williams, FNU

Dixon, FNU Robinson, FNU Barrett, FNU Nicholson, FNU Morris, FNU Slocum, Ms. FNU

Gibbons, Ms. FNU Claxton, and Ms. FNU Brooks. (ECF No. 14.)

       On February 15, 2019, the following summonses were returned as executed: Warden Ms.

FNU Owens, Assistant Food Service Administrator FNU Brooks, and the following Food
Service Supervisors: FNU Rice, FNU Dixon, FNU Robinson, FNU Barrett, FNU Slocum, Ms.

FNU Gibbons, Ms. FNU Claxton, and Ms. FNU Brooks. (ECF No. 16.) However, no answer has

been filed by these defendants, and Plaintiff has not requested entry of default from the clerk or

moved for a default judgment. Therefore, on May 14, 2019, the Court entered an order requiring

Plaintiff to show cause why the action should not be dismissed against these defendants for

failure to prosecute. (ECF No. 23.) Because Plaintiff did not respond to that order within the

requisite time, the Court dismissed those defendants on June 24, 2019. (ECF No. 24.)

       On July 3, 2019, the order dismissing certain defendants (ECF No. 24) was returned as

undeliverable. (ECF No. 25.) The envelope noted that Plaintiff had been transferred to FCI

Texarkana, Texarkana, Texas. (ECF No. 25-1.) The Court has determined that Plaintiff did, in

fact, file a notice of change of address (ECF No. 19-1), but the docket sheet was not updated.

       The Clerk of the Court is DIRECTED to update Plaintiff’s address in accordance with

his change of address. (ECF No. 19-1.)

       Accordingly, the Court will set aside the previous order to show cause (ECF No. 23) and

the order dismissing certain defendants (ECF No. 24) and will enter a new order to show cause.

       Plaintiff is hereby ORDERED to show cause within twenty-one (21) days why the action

should not be DISMISSED against these defendants for failure to prosecute.             Failure to

respond to this order will result in the dismissal of the action as to these defendants without

further notice.




                                                2
       The Clerk of the Court is DIRECTED to mail a copy of this order to the United States

Attorney for this district at the Memphis address for the United States Attorney’s Office.

       IT IS SO ORDERED.
                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: July 3, 2019




                                                3
